05/12/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: OP 21-0125


                                       OP 21-0125
                                   _________________

BOB BROWN, DOROTHY BRADLEY,
VERNON FINLEY, MAE NAN ELLINGSON,
and the MONTANA LEAGUE OF WOMEN
VOTERS,

            Petitioner,
                                                                   ORDER
      v.

GREG GIANFORTE, Governor of Montana,

            Respondent.
                                   _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to the Court sitting en banc.
       The Clerk is directed to provide a copy hereof to all counsel of record.


                                                 For the Court,




                                                                              Electronically signed by:
                                                                                      Jim Rice
                                                                         Justice, Montana Supreme Court
                                                                                    May 12 2021